neck." Defense counsel objected on hearsay and Sixth Amendment
                    grounds. The State asserted that Hanna's testimony regarding his
                    conversation with Joyner was admissible to show the course of the
                    investigation and was not offered for the truth of the matter asserted,
                    contending that the testimony merely showed how the detective was
                    affected by statements and explained his actions during the course of his
                    investigation. The district court agreed.
                                An out-of-court statement offered to prove the truth of the
                    matter asserted is hearsay and is inadmissible where an exception does
                    not apply. NRS 51.035; NRS 51.065; Ramirez v. State, 114 Nev. 550, 558,
                    958 P.2d 724, 729 (1998). Additionally, if hearsay is "testimonial," as
                    when it is "made under circumstances which would lead an objective
                    witness reasonably to believe that the statement would be available for
                    use at a later trial," the Confrontation Clause prohibits its admission at
                    trial unless the declarant is unavailable and the defendant has had a prior
                    opportunity to cross-examine the declarant. Crawford v. Washington, 541
U.S. 36, 52, 59 (2004) (internal quotation marks omitted). While
                    testimony offered to show the course of an investigation that is not offered
                    to show the truth of the matter asserted may be admitted as non-hearsay,
                    Wallach v. State, 106 Nev. 470, 473, 796 P.2d 224, 227 (1990), evidence
                    that only serves to identify the defendant as the guilty party violates the
                    Confrontation Clause and cannot be admitted as course-of-investigation
                    testimony, Taylor v. Cain, 545 F.3d 327, 335 (5th Cir. 2008).
                                Joyner's statements to Hanna were clearly testimonial
                    because a reasonable observer would anticipate that the statements to a
                    police detective in the context of a murder investigation could be used in a
                    later trial. See Crawford, 541 U.S. at 52. Especially when considered in

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    ger.
                      light of the State's opening statement that described how Joyner identified
                      Santana as the gunman and described this particular tattoo and the
                      district court's having Santana display his tattoo shortly after this line of
                      questioning, Hanna's testimony served principally to prove the truth of
                      the matter asserted, that the gunman had this particular neck tattoo and
                      that Santana was guilty of the crimes charged because the tattoo
                      identifies him as the guilty party. The record shows that Santana was
                      already a suspect when Hanna interviewed Joyner and does not show
                      investigative steps taken as a result of the tattoo evidence. Thus, the
                      course-of-investigation exception did not apply, see Taylor, 545 F.3d at
                      335, and the testimony restating Joyner's statement was impermissible
                      hearsay, see Wallach, 106 Nev. at 473, 796 P.2d at 227. Hanna need not
                      have directly quoted Joyner, as the jury could readily infer the substance
                      of Joyner's statement. See Ocampo v. Vail, 649 F.3d 1098, 1111 (9th Cir.
                      2011) (holding that the Confrontation Clause applies to an out-of-court
                      statement when the jury is likely to infer its substance); United States v.
                      Silva, 380 F.3d 1018, 1020 (7th Cir. 2004) ("Under the prosecution's
                      theory, every time a person says to the police 'X committed the crime,' the
                      statement (including all corroborating details) would be admissible to
                      show why the police investigated X. That would eviscerate the
                      constitutional right to confront and cross-examine one's accusers."). Thus,
                      the district court erred in admitting testimony that was impermissible
                      hearsay and violated the Confrontation Clause. See Chavez v. State, 125
Nev. 328, 339, 213 P.3d 476, 484 (2009) (reviewing Confrontation Clause
                      violations de novo and evidentiary rulings for an abuse of discretion).
                                  Confrontation Clause errors are reviewed for harmless error.
                      Medina v. State, 122 Nev. 346, 355, 143 P.3d 471, 476 (2006). To hold a

SUPREME COURT
        OF
     NEVADA
                                                            3
(0) 1947A    aile).
                 federal constitutional error harmless, the court must be able to conclude
                 that it was harmless beyond a reasonable doubt by determining beyond a
                 reasonable doubt that the error did not contribute to the verdict.   Id. at
                 355, 143 P.3d at 477 (citing Chapman v. California, 386 U.S. 18. 24 (1967),
                 and Sullivan v. Louisiana, 508 U.S. 275, 279 (1993)). When reviewing
                 Confrontation Clause errors for harmless error, the United States
                 Supreme Court has identified several relevant factors, including the
                 importance of the testimony to the State's case, whether the testimony
                 was cumulative, whether other evidence corroborated the witness's
                 testimony, and the overall strength of the State's case. Id.
                             While Santana made incriminatory statements during a police
                 interview, he also made numerous assertions that are most likely false,
                 such that the jury was required to distinguish the credible from the
                 incredible. Santana stated that he owned a gun of the same caliber as
                 that used in the shooting, that he got his gun and chased a group of people
                 who should not live, that he was angry unlike ever before, that he shot at
                 a group of people including those who had disrespected his family, that "I
                 know I got two black males," that he went to Mexico because he was
                 unsure whether he would be able "to smell the air again," and that he did
                 not want to spend the rest of his life in prison. Santana, however, made
                 other statements that place the credibility of the above statements into
                 question, such as that he fought off and pursued three men who broke into
                 his brother's apartment and that he was being pursued by an
                 international gang where no evidence supports the existence of the break-
                 in, the fight, or the gang. He asserted that he used a gun of a different
                 caliber than that used in the crime, that he had no recollection of
                 encountering the paramedics, and that the gun was stolen from his car,

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                    which was also stolen. Santana also asked the interrogating officers to
                    ‘`put him to sleep once and for all." The credibility of the only witness who
                    identified Santana as the perpetrator is suspect, as she recognized only his
                    eyes but not his hair or facial hair, conflicted with her grand jury
                    testimony, was drinking on the day of the shooting, admitted to drinking
                    vodka on the morning of her testimony, and noted that she regularly takes
                    the prescription medications Depakote, Adderall, and Klonopin. No other
                    witness identified Santana as the perpetrator or provided more than a
                    general physical description. No physical evidence connected Santana to
                    the crime scene. Connecting Santana's presence to the crime scene by
                    eyewitness evidence that the perpetrator bore the same tattoo as Santana
                    thus provided vital extrinsic corroboration of Santana's confession that
                    rebutted the defense arguments against the confession's credibility by
                    identifying him as the culprit. See Williams v. State, 544 N.E.2d 161, 163
                    (Ind. 1989). No independent evidence corroborates the substantive
                    evidence adduced by the impermissible testimony. See Blount v. State, 22
N.E.3d 559, 568 (Ind. 2014). The prejudice caused by this error is
                    magnified by the State's opening statement that Joyner recognized the
                    gunman as Santana and saw a tattoo of red lips on the gunman. While
                    the evidence the State adduced at trial—excluding the impermissible
                    portion of Hanna's testimony—may have been sufficient to support the
                    convictions, see Origel-Candido v. State, 114 Nev. 378, 381, 956 P.2d 1378,
                    1380 (1998), it was not overwhelming, see Hernandez v. State, 124 Nev.
639, 653, 188 P.3d 1126, 1136 (2008); Taylor, 545 F.3d at 336-37. We
                    therefore cannot conclude, beyond a reasonable doubt, that Hanna's
                    testimony regarding Joyner's statement did not contribute to Santana's
                    conviction. Therefore, we ORDER the judgment of the district court

SUPREME COURT
        OF
     NEVADA
                                                          5
(0) 1947A    esr,
                   REVERSED AND REMAND this matter to the district court for
                   proceedings consistent with this order.



                                                                     J.
                                                      Saitta


                                                                     J.



                                                                     J.



                   cc:   Chief Judge, Eighth Judicial District
                         Justice Law Center
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                        6
(0) 1947A ote(44